DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 8-13, and 17-18 have been considered but are moot because of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2017/0308202, hereinafter “Fang”) in view of Kim et al. (US 2018/0129352, hereinafter “Kim”) and Szalkowski (US 2011/0032193).
	Regarding claim 1, Fang discloses	An organic light emitting diode (OLED) touch panel, comprising ([0032], touch screen outside a display device; [0052], OLED display):	an OLED displaying layer, comprising an cathode ([0052], OLED display includes a displaying layer having a light emission layer and a cathode layer); and	a touch control layer disposed on the other side of the cathode, the touch control layer comprising ([0032, 0052] touch structure is arranged on a surface of a side of an opposed substrate … that faces away from a display panel; OLED display would have cathode with side of cathode facing the touch layer as the other side of the cathode); 	a plurality of first electrode chains spaced apart from each other, the first electrode chains comprising a plurality of first electrodes electrically connected with each other (Figs. 1-5, [0021], X-direction electrodes 31); 	a plurality of second electrode chains spaced apart from each other, the second electrode chains comprising a plurality of second electrodes electrically connected with each other, and the second electrodes and the first electrodes being disposed crossly and being insulated with each other (Figs. 1-5, [0021], Y-direction electrodes 32; Fig. 4b, insulating layer 62 separates first electrodes 31 from second electrodes 32); and	at least one first shielding electrode, the at least one first shielding electrode and 	wherein the first electrode chains further comprise a first connecting member (Fang, Fig. 4a, connecting member 31b); 	the first connecting member and the at least one first shielding electrode are disposed on the side away from the cathode, and the first connecting member and the at least one first shielding electrode are disposed within the same layer (Fang, [0048] the first connecting member 31b and the at least one first shielding electrode 70 are disposed on the side away from the cathode (in OLED display of Kim (discussed below) as elements CE and ISU lower layer in the combination of references); connecting member 31b and shield layer 70 are in the same layer);	the touch control layer further comprises an insulating layer covering the first connecting member and the at least one first shielding electrode (Fang, Fig. 4b, insulating layer 62); 	the insulating layer comprises a first through hole and a second through hole spaced apart from each other, the first through hole and the second through hole are respectively configured to expose a portion of the first connecting member (Fang, Fig. 4b, [0048] via or through hole at ends of connecting member 31b in insulating layer 62 forms two through holes spaced apart from one another and exposing first connecting member 31b); and	the first electrodes are disposed on a surface of the encapsulation layer facing away 11the insulating layer, and two adjacent first electrodes are electrically connected with the first connecting member via the first through hole and the second through hole, respectively (Fang, Fig. 4b, [0048] via or through hole at ends of connecting member 31b in insulating layer 62 forms two through holes spaced apart from one another and exposing first connecting member 31b to adjacent first X-direction electrodes and the first electrodes 31 are facing away from insulating layer 62; in the combination of references (discussed below), Kim teaches touch electrodes of touch panel ISU are formed on encapsulation layer TFE [0027, 0088, and 0129]).	Fang does not explicitly disclose the OLED display having	an encapsulation layer disposed on one side of the cathode, and	the at least one first shielding electrode disposed between the first electrodes and the encapsulation layer,	wherein the cathode of the OLED displaying layer is disposed under the encapsulation layer and the at least one first shielding electrode is disposed on the encapsulation layer, and the at least one first shielding electrode is between the cathode and the first electrodes to shield the first electrodes from the cathode;	Kim teaches	an encapsulation layer disposed on one side of the cathode (Figs. 13A-C, [0129], encapsulation layer TFE is on one side of the cathode CE), and	the at least one first shielding electrode disposed between the first electrodes and the encapsulation layer (Figs. 2 and 13A-C, [0087, 0129], input sensing unit ISU is a touch panel and has a shield electrode [0027] on a lower side thereof such that at 
the first connecting member and the at least one shielding electrode are connected together and in direct contact with each other.	Szalkowski teaches forming a first sensor layer and a second sensor layer having integrated shield electrodes (Fig. 4, 0049]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OLED touch panel of Fang and Kim to have the first connecting member and the at least one shielding electrode connected together and in direct contact with each other by integrating the sense electrode with the shield electrode, such as taught by Szalkowski, for the purpose of reducing parasitic capacitance and/or reducing cost of manufacturing (Szalkowski, [0049]).	Regarding claim 8, Fang as modified by Kim discloses the OLED touch panel as claimed in claim 1, wherein a projection of the first electrodes on the encapsulation layer is a first projection, the projection of the at least one first shielding electrode on the encapsulation layer is a second projection, and the first projection at least partially overlaps with the second projection (Fang, Fig. 4b, a projection of first electrodes 31a on the encapsulation layer (layer TFE of Kim in the combination of references) as a first projection and the shielding electrode 70 on the encapsulation layer as a second projection has the first projection at least partially overlapping when viewed toward the base substrate 10 and encapsulation layer below the based substrate).
	Regarding claim 10, Fang discloses	An organic light emitting diode (OLED) touch control device, the OLED touch control device comprising an OLED touch panel, the OLED touch panel comprising ([0032], touch screen outside a display device; [0052], OLED display):	an OLED displaying layer, comprising an cathode ([0052], OLED display includes a displaying layer as light emitting layer and a cathode layer); and	a touch control layer disposed on the other side of the cathode, the touch control layer comprising ([0032, 0052] touch structure is arranged on a surface of a side of an opposed substrate … that faces away from a display panel; OLED display would have cathode with side of cathode facing the touch layer as the other side of the cathode); 	a plurality of first electrode chains spaced apart from each other, the first electrode chains comprising a plurality of first electrodes electrically connected with each other (Figs. 1-5, [0021], X-direction electrodes 31); 	a plurality of second electrode chains spaced apart from each other, the second electrode chains comprising a plurality of second electrodes electrically connected with each other, and the second electrodes and the first electrodes being disposed crossly and being insulated with each other (Figs. 1-5, [0021], Y-direction electrodes 32 Fig. 4b, insulating layer 62 separates first electrodes 31 from second electrodes 32); and	at least one first shielding electrode, the at least one first shielding electrode and the cathode being configured to form a first electric field to increase a mutual capacitance between the first electrodes and the second electrodes (Figs. 1-5, [0039, 0052], shielding electrode 70 forms electric field with cathode of OLED display to 	wherein the first electrode chains further comprise a first connecting member (Fang, Fig. 4a, connecting member 31b); 	the first connecting member and the at least one first shielding electrode are disposed on the side away from the cathode, and the first connecting member and the at least one first shielding electrode are disposed within the same layer (Fang, [0048] the first connecting member 31b and the at least one first shielding electrode 70 are disposed on the side away from the cathode (in OLED display of Kim (discussed in claim 1) as elements CE and ISU lower layer in the combination of references); connecting member 31b and shield layer 70 are in the same layer);	the touch control layer further comprises an insulating layer covering the first connecting member and the at least one first shielding electrode (Fang, Fig. 4b, insulating layer 62); 	the insulating layer comprises a first through hole and a second through hole spaced apart from each other, the first through hole and the second through hole are respectively configured to expose a portion of the first connecting member (Fang, Fig. 4b, [0048] via or through hole at ends of connecting member 31b in insulating layer 62 forms two through holes spaced apart from one another and exposing first connecting member 31b); and	the first electrodes are disposed on a surface of the encapsulation layer facing away 11the insulating layer, and two adjacent first electrodes are electrically connected with the first connecting member via the first through hole and the second through hole, respectively (Fang, Fig. 4b, [0048] via or through hole at ends of connecting member 31b in insulating layer 62 forms two through holes spaced apart from one another and exposing first connecting member 31b to adjacent first X-direction electrodes and the first electrodes 31 are facing away from insulating layer 62; in the combination of references (see claim 1 rejection), Kim teaches touch electrodes of touch panel ISU are formed on encapsulation layer TFE [0027, 0088, and 0129]).	Fang does not explicitly disclose the OLED display having	an encapsulation layer disposed on one side of the cathode, and	the at least one first shielding electrode disposed between the first electrodes and the encapsulation layer,	wherein the cathode of the OLED displaying layer is disposed under the encapsulation layer and the at least one first shielding electrode is disposed on the encapsulation layer, and the at least one first shielding electrode is between the cathode and the first electrodes to shield the first electrodes from the cathode.	Kim teaches	an encapsulation layer disposed on one side of the cathode (Figs. 13A-C, [0129], encapsulation layer TFE is on one side of the cathode CE), and	the at least one first shielding electrode disposed between the first electrodes and the encapsulation layer (Figs. 2 and 13A-C, [0087, 0129], input sensing unit ISU is a touch panel and has a shield electrode [0027] on a lower side thereof such that at least one first shielding electrode is disposed between the first electrodes and the encapsulation layer TFE),	wherein the cathode of the OLED displaying layer is disposed under the 
	Fang as modified by Kim does not explicitly disclose	the first connecting member and the at least one shielding electrode are connected together and in direct contact with each other.	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kim and Szalkowski as applied to claims 1, 8, 10 and 17, and further in view of Chao et al. (US 2018/0060637, hereinafter “Chao”).
	Regarding claim 2, Fang as modified by Kim and Szalkowski discloses the OLED touch panel as claimed in claim 1, but does not explicitly disclose wherein the at least one first shielding 10electrode is applied with a first voltage, the first electrodes are applied with a second voltage, and a polarity of the second voltage and the polarity of the first voltage are the same.
	Chao teaches having the shielding electrode and driving electrodes of a touch layer provided with a same voltage (Fig. 6, abstract, [0034] voltage V1 to touched layer 	Regarding claim 3, Fang as modified by Kim, Szalkowski and Chao discloses the OLED touch panel as claimed in claim 2, wherein an amplitude of the second voltage and the amplitude of the first voltage are the same (Chao, Fig. 6, abstract, [0034] first and second voltages are voltage V1 to touched layer 100 and shielding layer 102 simultaneously).
	Regarding claim 4, Fang as modified by Kim, Szalkowski and Chao discloses the OLED touch panel as claimed in claim 3, wherein the first electrodes and the at least one first shielding electrode are connected to the same signal line, to receive the same voltage (Chao, Fig. 6, abstract, [0034] first and second voltages are voltage V1 to touched layer 100 and shielding layer 102 simultaneously from same signal line at V1).	Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Kim and Szalkowski as applied to claims 1, 8, 10, and 17, and further in view of Prendergast et al. (US 2013/0082719, hereinafter “Prendergast”).	Regarding claim 9, Fang as modified by Kim and Szalkowski discloses the OLED touch panel as claimed in claim 1, but does not explicitly disclose wherein the first electrodes comprise a plurality of first branches spaced apart from each other, a second gap is formed between two adjacent first branches; the second electrodes comprise a plurality of second branches spaced apart from each other, a third gap is formed between two adjacent second branches; the second branch is disposed within the second gap and the first branch is disposed within the third gap.	Prendergast discloses wherein the first electrodes comprise a plurality of first branches spaced apart from each other, a second gap is formed between two adjacent first branches (first electrodes are Tx electrodes 604 each having three parallel first branches 606, with a second gap where branches 612 of Rx sense elements 610a-f are received); the second electrodes comprise a plurality of second branches spaced apart from each other, a third gap is formed between two adjacent second branches (second 	Regarding claim 18, this claim is rejected for the same reasons recited with respect to the rejection of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694     

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694